Citation Nr: 0608274	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  02-01 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition of the veteran's daughter, C., as 
a "child" of the veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 
eighteen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to March 
1970.

The instant appeal arose from a July 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that the veteran's daughter, C., was not 
permanently incapable of self-support prior to attaining the 
age of eighteen.  This case was remanded by the Board of 
Veterans' Appeals (Board) in January 2004 for further 
development.


FINDINGS OF FACT

1.  The veteran's daughter, C., was born in April 1974 and 
attained the age of 18 in April 1992.

2.  The competent evidence of record does not establish that 
the veteran's daughter was permanently incapable of self-
support by reason of physical or mental defects at or before 
she attained the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits on the basis of 
permanent incapacity for self-support of the veteran's 
daughter prior to attaining the age of 18 are not met.  
38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.356 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to VA benefits based 
on recognition of his daughter, C., as a helpless child, for 
purposes of permanent incapacity for self support prior to 
attaining the age of 18.  

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. 
§ 3.57 (2005).  

Pursuant to 38 C.F.R. § 3.356(a) (2005), a child must be 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.  Thus, the focus of analysis must be on the 
individual's condition at the time of her 18th birthday.  It 
is that condition which determines whether entitlement to the 
status of "child" should be granted.  See Stanley v. 
Principi, 18 Vet. App. 82 (2002); Dobson v. Brown, 4 Vet. 
App. 443 (1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Rating criteria applicable to disabled veterans are not 
considered controlling.  Principal factors for consideration 
are: 1) the fact that a claimant is earning his own support 
is prima facie evidence that he is not incapable of self-
support.  Incapacity for self-support will not be considered 
to exist when the child by his own efforts is provided with 
sufficient income for his reasonable support; 2) a child 
shown by proper evidence to have been permanently incapable 
of self-support prior to the date of attaining the age of 18 
years, may be so held at a later date even though there may 
have been a short intervening period or periods when his 
condition was such that he was employed, provided the cause 
of incapacity is the same as that upon which the original 
determination was made and there were no intervening diseases 
or injuries that could be considered as major factors.  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapability of self-support otherwise established; 3) it 
should be borne in mind that employment of a child prior or 
subsequent to the delimiting age may or may not be a normal 
situation, depending on the educational progress of the 
child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends; and 4) the capacity of a child for self-support is 
not determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which involved 
no actual or substantial rendition of services.  38 C.F.R. 
§ 3.356(b) (2005).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The issue which must be resolved in this case is whether the 
veteran's daughter became permanently incapable of self-
support by reason of mental or physical defect before turning 
18 years old.  The determination of the veteran's daughter's 
status regarding permanent incapacity turns on evidence of 
her physical condition, at age 18 or before.  Dobson v. 
Brown, 4 Vet. App. 443 (1993).  Here, the veteran's daughter 
was born in April 1974 and is currently 31 years old.  She 
attained the age of 18 in 1992, so evidence discussing her 
condition at that period is of prime importance.  

As an initial matter, the Board notes that the record is 
essentially silent as to C.'s condition at the time of her 
18th birthday and that the veteran did not respond to 
correspondence from VA pursuant to the Board's January 2004 
remand which attempted to develop relevant evidence in this 
case.  Accordingly, the Board has relied on the evidence in 
the file that is the most contemporaneous with C.'s 18th 
birthday in an effort to extrapolate C.'s condition at the 
time of her 18th birthday from the evidence that is 
available.  
 
A June 1992 statement from the veteran indicated that C. was 
attending school on Saturdays.  A February 1994 VA Form 21-
674, Request for Approval of School Attendance, reported that 
C. had been attending school full time at Escuela Superior 
Pedro Falu until January 1994 and that she intended to 
continue her studies beginning in March 1994 at a computer 
college taking an airlines course.  She anticipated 
graduating from college in February 1996.  In a July 1995 
statement, C.'s mother reported that C. had terminated her 
schooling on January 5, 1995, and had left the Commonwealth 
of Puerto Rico for New York City two days later for "a 
possible job opportunity."  C. herself completed a VA Form 
21-8960, Certification of School Attendance or Termination, 
in April 1995, noting that she was no longer attending the 
international computer college.

There is evidence that the veteran's daughter has multiple 
sclerosis.  A March 1997 record from Dr. M. J. DeLuca, a 
neurologist, noted that C. was 22 and "was seen here for a 
gait disturbance which was present for 2-3 years."  She also 
complained of numbness in the hands.  She was not taking any 
medication.  The impression was multiple sclerosis, although 
further testing was ordered.  A June 2001 written statement 
from Dr. A. R. Chinea Martinez stated that C. had multiple 
sclerosis which was progressing rapidly.  In August 2001 the 
veteran's son submitted a statement indicating that his 
sister had multiple sclerosis and is in a wheelchair.  

The available evidence indicates that C. did not manifest any 
symptoms of multiple sclerosis until after she had already 
reached the age of 18.  The earliest evidence of multiple 
sclerosis is the March 1997 physician's report which 
indicates that C.'s earliest symptoms of multiple sclerosis, 
gait disturbance, were first noted when C. was 19 or 20.  The 
March 1997 record noted that C.'s past medical history was 
essentially unremarkable and the findings during the March 
1997 evaluation, when C. was 22, do not suggest that she was 
permanently incapacitated even at that time.  Thus, there is 
no evidence in the record that she was permanently 
incapacitated before the age of 18.  

On the contrary, the medical and lay evidence suggests that 
C. was not permanently incapacitated by either physical or 
mental defects at or before age 18.  Her statements in 1995 
and those of her mother in 1994 and 1995, which are the most 
contemporaneous evidence of her circumstances at the time of 
her 18th birthday, indicate that she completed high school, 
attended college, and independently left her home to seek job 
opportunities hundreds of miles away, all before the age of 
21.  Thus, as there is evidence that the veteran's daughter 
was earning her own support after the age of 18, the Board 
infers that she was capable of earning her own support when 
she turned 18.  As the evidence indicates that C. was capable 
of supporting herself at age 21 and as the evidence does not 
show that she had manifestations of multiple sclerosis prior 
to age 22 which would preclude self-support, the Board 
concludes that at 18 years of age, the veteran's daughter was 
capable of self-support as evidenced by her education and 
employment history.  

Based on the evidence of record, the Board finds insufficient 
evidence showing the veteran's daughter had the severe 
medical, physical, or mental disability necessary to warrant 
entitlement to the benefits sought at or before her 18th 
birthday.  While the evidence seems clear that between 1997 
and 2001 C. was diagnosed with multiple sclerosis which 
progressed rapidly and has left her severely disabled, during 
those years she had already surpassed age 18.  Regrettably, 
the law does not permit an award of benefits for a helpless 
child under these circumstances, as the evidence demonstrates 
that the veteran's daughter was not permanently incapacitated 
at or before age 18.  

The Board notes the veteran's assertion that his daughter had 
multiple sclerosis prior to her attaining the age of 18.  
However, it is of minimal probative value as there is no 
indication that the veteran has the medical expertise to 
determine whether his daughter was permanently incapacitated 
during her childhood as a result of illness or disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Even 
assuming that the veteran's daughter did have symptoms of 
multiple sclerosis at or before age 18, there is no clinical 
opinion or other evidence of record which indicates that her 
multiple sclerosis was so severe as to make her permanently 
incapable of self-support at or before the age of 18.  

As the preponderance of the evidence is against the veteran's 
claim that his daughter was permanently incapable of self-
support prior to attaining the age of 18, the reasonable 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).

Duty to Notify and Duty to Assist

The Board finds that VA has met its duties to notify and 
assist under 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
a claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").

As for the duty to notify, in February 2002 and February 2005 
letters, VA informed the veteran that, if he provided 
information about the sources of evidence or information 
pertinent to the elements of the claim (including medical 
records, employment records, records from other federal 
agencies), VA would make reasonable efforts to obtain the 
records from the sources identified.  The letters also 
informed him that he ultimately is responsible for 
substantiating his claim even though the law requires VA 
assistance in claim substantiation, and that he can submit 
relevant evidence on his own.  With respect to the fourth 
element of a valid notice, the February 2005 letter 
specifically notified the veteran that he should provide 
information or evidence that the VA did not have that could 
support his appeal.  A December 2000 letter, the statement of 
the case, and the supplemental statement of the case informed 
him of the requirements for entitlement to benefits for a 
helpless child.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
notice.  He was notified of what the evidence must show to 
result an award of benefits for a helpless child, and was on 
notice throughout the appeal through the pertinent rating 
decision, statement of the case, and letters why the claim 
remains denied.  He was told about his and VA's respective 
claim development responsibilities.

The Board acknowledges that VCAA notification was not 
accomplished as to all four elements before the issuance of 
the July 2001 rating decision giving rise to this appeal.  
The Pelegrini Court explicitly stated that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the agency of original jurisdiction (AOJ) decision: "[W]e do 
not hold that . . . [a] case in which pre-AOJ-adjudication 
notice was not provided . . . must be returned to the AOJ for 
the adjudication to start all over again as though no AOJ 
action had ever occurred, i.e., there is no nullification or 
voiding requirement either explicit or implicit in this 
opinion . . . ."  

Here, the Board finds that any defect with respect to the 
timing of the VCAA 
notice requirement was harmless error.  In other words, there 
was a lack of prejudice from improper notice.  While several 
of the four notice elements were not given prior to the first 
AOJ adjudications of the claims, the notice was provided by 
the AOJ prior to the most recent transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the appellant in June 
2005.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, pursuant to the Board's January 2004 Remand, the RO 
contacted the veteran requesting additional evidence and 
necessary authorization for relevant records noted in the 
claims folder; however, the veteran did not respond to that 
request for information.  The veteran has not identified any 
additional evidence which is pertinent to the claims 
adjudicated in this decision and has not been associated with 
the claims folder.  An examination is not necessary in order 
to make a decision on that claim.  38 U.S.C.A. § 5103A(d) 
(West 2002).  Accordingly, the Board finds that the duty to 
assist was met; nothing in the record indicates that relevant 
evidence exists, but is missing from the record due to 
inaction of VA inconsistent with VA law and regulations.


ORDER

Entitlement to VA benefits on the basis of permanent 
incapacity for self-support of the veteran's daughter, C., 
prior to attaining the age of 18 is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


